              Case 2:20-cv-01402-GJP Document 28 Filed 05/29/20 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

 PATRICK MCDERMID, individually and on
 behalf of all others similarly situated,

                   Plaintiff,                          Case No. 2:20-cv-01402-GJP

              v.

 INOVIO PHARMACEUTICALS, INC., and
 J. JOSEPH KIM,

                   Defendants


   NOTICE OF WITHDRAWAL OF MOTION OF THE INOVIO INVESTOR GROUP
        FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF
                     SELECTION OF COUNSEL

         TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR RESPECTIVE

ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE that Gerard Candeloro, Arian Eskandari, Mark Ramkishun,

Jerry Qu, and Shahzad Riasat (collectively the “Inovio Investor Group”) respectfully withdraws

its motion for appointment as Lead Plaintiff in the above-captioned action (the “Action”) and

approval of its selection of Lead Counsel. On May 12, 2020, the Inovio Investor Group timely

filed a motion for appointment as Lead Plaintiff and approval of selection of counsel, stating that

it suffered losses of approximately $252,025.90 in financial losses in connection with its purchases
of securities of Inovio Pharmaceuticals, Inc. (“Inovio” or the “Company”) from February 14, 2020

through March 9, 2020, inclusive. Similar motions for appointment as lead plaintiff and approval

of selection of counsel were filed by other putative class members in the Action. Having reviewed

the competing lead plaintiff motions, the Inovio Investor Group does not appear to have the largest

financial interest.

         The Private Securities Litigation Reform Act of 1995 (“PSLRA”) provides a presumption

that the “most adequate plaintiff” to represent the interests of class members is the person or group
that, among other things, has “the largest financial interest in the relief sought by the class.” 15



{00210416 }
          Case 2:20-cv-01402-GJP Document 28 Filed 05/29/20 Page 2 of 3




U.S.C. § 78u-4(a)(3)(B)(iii)(I). Based upon a review of the competing motions and supporting

papers provided by the other movants seeking appointment as lead plaintiff, it appears that, while

the Inovio Investor Group is well-qualified to serve as Lead Plaintiff in the Action, it does not

possess the “largest financial interest in the relief sought by the class” as required by the PSLRA.

15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb).

       This withdrawal shall have no impact on the Inovio Investor Group’s membership in the

proposed class, its right to share in any recovery obtained for the benefit of the class, or its ability

to serve as Lead Plaintiff should the need arise.


Dated: May 29, 2020                                     Respectfully submitted,

                                                        KOHN SWIFT & GRAF, P.C.

                                                        /s/ Barbara L. Gibson
                                                        Barbara L. Gibson
                                                        Joseph C. Kohn
                                                        1600 Market Street, Suite 2500
                                                        Philadelphia, PA 19103
                                                        Phone: (215) 238-1700
                                                        Fax: (215) 238-1968

                                                        Liaison Counsel for the Inovio Investor
                                                        Group


                                                        LEVI & KORSINSKY, LLP

                                                        Shannon L. Hopkins
                                                        1111 Summer Street, Suite 403
                                                        Stamford, Connecticut 06905
                                                        Tel. (203) 992-4523
                                                        Fax: (212) 363-7500
                                                        Email: shopkins@zlk.com

                                                        Counsel for the Inovio Investor Group




                                              {00210416 }2
          Case 2:20-cv-01402-GJP Document 28 Filed 05/29/20 Page 3 of 3



                                    CERTIFICATE OF SERVICE

       I certify that on May 29, 2020, I electronically filed the foregoing Notice of Withdrawal of

Motion of Gerard Candeloro, Arian Eskandari, Mark Ramkishun, Jerry Qu, and Shahzad Riasat

(collectively, the “Inovio Investor Group””) for Appointment as Lead Plaintiff and Selection of

Counsel, with the Clerk of Court of the United States District Court for the Eastern District of

Pennsylvania by using the CM/ECF system, which will send a Notice of Electronic filing to all

parties of record.




                                                      Respectfully Submitted,

                                                      KOHN SWIFT & GRAF, P.C.

                                                      /s/ Barbara L. Gibson
                                                      Barbara L. Gibson
                                                      1600 Market Street, Suite 2500
                                                      Philadelphia, PA 19103
                                                      Telephone: 215-238-1700
                                                      Facsimile: 215-238-1968

                                                      Liaison Counsel for Lead Plaintiff
                                                      and the Class




                                            {00210416 }3
